Citation Nr: 0737840	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected left foot disability described for rating 
purposes as fracture, 5th metatarsal, left foot, with chronic 
strain, osteoarthritis, and 1st metatarsal cuneiform 
capsulitis (hereinafter "service-connected left foot 
disability.").

2.  Entitlement to service connection for decompressive 
laminectomy, L5-S1, secondary to service-connected left foot 
disability.

3.   Entitlement to service connection for plantar fasciitis 
with peroneal tendonitis, right foot, to include as secondary 
to service-connected left foot disability.

4.  Entitlement to service connection for left leg 
shortening, to include as secondary to service-connected left 
foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from November 
1973 to August 1974, and from August 1974 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2003, September 2004, and December 2004 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

For purposes of clarity, the Board notes that the left foot 
issue on appeal was originally described as fracture of the 
left 1st metatarsal, with chronic strain and osteoarthritis.  
However, during the course of the appeal, the RO issued a 
rating decision in June 2007 granting service connection for 
fracture of the 5th metatarsal of the left foot.  The RO 
found that both the 1st metatarsal and the 5th metatarsal 
disorders involved the same anatomical area (the left foot) 
and so for rating purposes combined the two into one service-
connected left foot disability.   


FINDINGS OF FACT

1.  The veteran's service-connected left foot disability is 
manifested by pain and tenderness resulting in no more than 
moderate disability of the left foot.  

2.  Decompressive laminectomy, L5-S1 was not caused by or 
aggravated by the veteran's service connected left foot 
disability. 

3.  Plantar fasciitis with peroneal tendonitis, right foot, 
was not manifested during the veteran's active duty service 
or for many years after service, nor is it otherwise related 
to service, to include as due to service-connected left foot 
disability.

4.  There is no medical diagnosis of disability manifested by 
current chronic left leg shortening. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left foot disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5284 (2007).

2.  The veteran's decompressive laminectomy, L5-S1, is not 
proximately due to, or aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2007).

3.  Plantar fasciitis with peroneal tendonitis, right foot 
was not incurred in or aggravated by the veteran's active 
duty service, nor is such disability proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).

4.  Disability manifested by left leg shortening was not 
incurred in or aggravated by the veteran's active duty 
service, nor is such disability proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in January 2003, September 2003, and April 2004.  
In January 2003, April 2004, and September 2004, VCAA letters 
were issued to the appellant.  These letters effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the January 
2003, April 2004, and September 2004 VCAA notices preceded 
the April 2003, September 2004, and December 2004 RO rating 
decisions, there is no defect with respect to the timing of 
the VCAA notices.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in January 2003, April 2004, and September 2004 in 
which it advised the appellant of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Since the Board 
concludes below that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability ratings and effective dates are 
rendered moot.  In any case, the RO provided the veteran with 
a March 2006 correspondence that fully complied with 
Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records, and VA 
examinations dated April 2003, October 2004, May 2006, and 
February 2007.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected left foot disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected left foot disability has been 
rated by the RO under the provisions of Diagnostic Code 
5284.  Under this regulatory provision, a rating of 10 
percent is warranted for a moderate foot injury.  A rating of 
20 percent is warranted for a moderately severe foot injury.  
A rating of 30 percent is warranted for a severe foot injury.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination in April 2003.  He 
complained that his ankle was weak; and that it rolls on him 
when he is wearing boots or while walking.  He also 
complained of pain from the dorsum of the foot moving up the 
left leg.  He reported that he cannot walk for more than two 
miles.  As a result of the pain, he has been placing more 
weight on his right foot.  Now he has developed pain along 
the right lower extremity.  He stated that he was told that 
his left leg is shorter than his right; but he has never been 
given any special shoes or inserts.  He reported problems 
walking long distances, climbing stairs, and going shopping.  
He cannot vacuum, work in the garden, or push a lawnmower.  
He is able to drive.  

Upon examination, the veteran's posture was stooped and his 
gait was slow and antalgic protecting the left leg.  Both 
legs measured 89 cm.  There were no signs of abnormal weight 
bearing.  He required no assistive devices to ambulate.  Both 
ankles appeared normal.  The range of motion of both ankles 
was normal; but there were popping sounds present on the left 
ankle and there was pain present on pressure over the arch 
area.  Range of motion of the ankle was not limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Feet and toes were normal.  The veteran did not have flat 
feet, claw feet, hammer toes, Morton's metatarsalgia, hallux 
rigidus, or hallux valgus.  He did not use corrective shoe 
wear.  X-rays showed mild to moderate osteoarthritis at the 
1st metatarsal phalangeal joint.  He was diagnosed with 
chronic left foot strain with moderate osteoarthritis at the 
1st metatarsal phalangeal joint with residuals of pain.  

At the veteran's October 2004 VA examination (primarily for 
the right foot), the examiner noted that there was no 
limitation of motion with either foot.  The ankle joints were 
stable to anterior drawer examination and equinus was not 
present.  

The veteran underwent a May 2006 VA examination.  Examination 
of the left foot revealed painful motion.  There was a 
deformity of inward rotation of the superior portion of the 
os calcis and deformity of medial tilting of the upper border 
of the talus.  Palpation of the left foot plantar surface 
revealed moderate tenderness.  The left Achilles tendon 
revealed good alignment.  Pes cavus was not present.  He did 
not have any limitation with standing or walking; and he did 
not require any type of support with his shoes.  

The veteran underwent a February 2007 VA examination.  He 
stated that most of his difficulties are associated with his 
left ankle, for which he wore an air cast type splint on a 
daily basis.  He also reported using a cane on the right side 
to take weight off the left ankle and lower extremity.  Upon 
examination, he showed full fluid range of motion in both 
first metatarsal phalangeal joints without limitation or 
tenderness.  He was tender to palpation about the left first 
metatarsal cuneiform articulation without limitation of 
motion or inflammatory signs.  He demonstrated an antalgic 
gait related to the left ankle; and standing in gait 
demonstrated (congenital) bilateral symmetric genu varum.  He 
was tender to palpation about the central band of the plantar 
fascia and the sole of the left foot which he identified as 
his region of recurring lancinating pain.  The left ankle was 
stable without focal tenderness, but rather diffuse 
tenderness to examination without swelling or deformity.  He 
exhibited a normal foot type bilaterally and symmetrically 
with normal form and function of tibialis posterior and tendo 
Achilles.  His weight bearing was normal with normal shoe 
wear pattern and absence of callosities.  His walking 
ability, standing ability, and distance tolerance would be 
characterized at least mildly limited related to difficulties 
and antalgia.  The veteran was diagnosed with plantar 
fasciitis, left foot (unrelated to the original injury); mild 
capsulitis left first metatarsal cuneiform articulation; and 
capsulitis apparent at the level of the left ankle.  

After considering the totality of the evidence, the Board is 
compelled to conclude that the veteran's service-connected 
left foot disability is no more than moderate.  At his April 
2003 examination, he was diagnosed with chronic left foot 
strain with moderate osteoarthritis at the 1st metatarsal 
phalangeal joint with residuals of pain.  At his May 2006 
examination, palpation of the left foot plantar surface 
revealed moderate tenderness.  The examiner noted that he did 
not have any limitation with standing or walking; and he did 
not require any type of support with his shoes.  At his 
February 2007 examination, he was diagnosed with mild 
capsulitis left first metatarsal cuneiform articulation.  
There is no evidence to suggest that the veteran's disability 
should be characterized as moderately severe or severe.      

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for a fracture of 
the left 1st metatarsal, with chronic strain and 
osteoarthritis must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Decompressive laminectomy, L5-S1
The veteran contends that his service connected disability 
(fracture of the left 1st metatarsal, with chronic strain and 
osteoarthritis) caused his ankle to give out and twist on 
him.  The sudden jerk caused him to fall off of a loading 
truck (approximately six feet), injuring his back.  

There is little doubt that the veteran's back injury is the 
result of a work related accident that occurred in March 
2001.  However, there is very little evidence that the 
veteran's service connected disability caused the fall.  In 
fact, the Employer's First Report of Injury does not even 
document a fall.  The report, which is dated the day of the 
accident (March 20, 2001) states that he sustained injuries 
to multiple body parts.  It then specifies that he suffered 
"pain to right hip and lower back pain after [the veteran] 
struck against something."  There were no witnesses to the 
accident; and there is no mention of a fall.  Moreover, there 
is no mention of what caused the alleged fall (ie. no mention 
of a left foot/ankle spasm or giving way).  

The veteran sought treatment from Dr. M.K. the day after the 
accident.  The treatment note does not mention a fall.  It 
states that the veteran had an onset of right hip pain 
"while descending a ramp."  Likewise, an April 2001 therapy 
evaluation reveals that the veteran described the injury as 
occurring while "descending a ramp with dolly loaded with 
groceries, stepped down too hard."  

A June 2002 treatment report from Dr. L.I.G. also fails to 
note any fall related to a service connected disability.  
According to the report, the veteran gave a history in which 
he "jarred his back on 3/20/01 when he was coming off of a 
ramp with a loaded dolly."  A December 2002 treatment report 
from Dr. W.D.T. also states that the veteran "jarred his 
back"; but fails to mention a fall.  

Additionally, the Board notes that prior to the veteran's 
March 2001 work injury, there are no post service medical 
records or any other post service evidence of any kind that 
indicates that he had a history of left foot/ankle problems, 
to include "giving way", "sudden jerks", "twisting", 
etc.    

The first time the veteran ever referred to his injury as a 
fall was an August 2003 treatment report from Dr. M.S.L.  At 
that time, he reported (for the first time) that he lost his 
balance and fell.  Even in this treatment report, there is no 
indication that he lost his balance as a result of his 
service connected fracture of the left 1st metatarsal, with 
chronic strain and osteoarthritis.  

The veteran underwent a VA examination in May 2006.  He once 
again reported that in March 2001, he fell off a ramp with a 
loaded dolly; and that his left foot and ankle gave way due 
to previous injuries.  The examiner (Dr. B.J.F) stated that 
the veteran's back condition has existed since 2001; and that 
he suffers from weakness in the back and constant pain that 
travels down to his legs.  The veteran stated that his 
condition does not cause incapacitation.  Dr. B.J.F. then 
stated that "From the above condition the functional 
impairment is pain, stiffness.  He was not working when he 
developed this condition."  He concluded by saying that 
"For the claimant's claimed condition of STATUS POST 
DECOMPRESSIVE LAMINECTOMY L5-S1 WITH FORAMINOTOMY 
POSTEROLATERAL ARTHRODESIS L5-S1 DUE TO FRACTURE LEFT 5TH 
METATARSAL WITH CHRONIC STRAIN AND OSTEOARTHRITIS, the 
diagnosis is spondylolistesis L4/5, degenerative disk disease 
lumbar spine, [status post] fusion residual scar, left foot 
neuropathy (unable to define IVDS)." [Emphasis in original].  

The veteran underwent another VA examination in February 
2007.  The examiner (Dr. R.W.) noted that he had reviewed the 
veteran's claims file.  He opined that the veteran's lumbar 
spine injury was not due to a service connected condition of 
his left foot.  He noted that the veteran did not have a 
fracture of his first metatarsal in his left foot.  Instead, 
he had an undisplaced fracture at the base of his left fifth 
metatarsal as per the record.  Moreover, he noted that the 
veteran attributes his alleged March 2001 fall to his ankle 
giving out.  The examiner found no evidence of an ankle 
fracture.  Finally, he notes that there was no leg length 
discrepancy on examination.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of Dr. R.W.'s VA medical opinion over the opinion 
of Dr. B.J.F.  First of all, it is not even clear that Dr. 
B.J.F. even rendered an opinion regarding secondary service 
connection.  In his report, he stated that "For the 
claimant's claimed condition of STATUS POST DECOMPRESSIVE 
LAMINECTOMY L5-S1 WITH FORAMINOTOMY POSTEROLATERAL 
ARTHRODESIS L5-S1 DUE TO FRACTURE LEFT 5TH METATARSAL WITH 
CHRONIC STRAIN AND OSTEOARTHRITIS, the diagnosis is 
spondylolistesis L4/5, degenerative disk disease lumbar 
spine, [status post] fusion residual scar, left foot 
neuropathy (unable to define IVDS)." [Emphasis in original].  
The Board notes that the phrase "DUE TO FRACTURE LEFT 5TH 
METATARSAL WITH CHRONIC STRAIN AND OSTEOARTHRITIS" is 
capitalized, along with the rest of the veteran's "claimed 
condition."  The Board notes that Dr. B.J.F. did the same 
thing when addressing the veteran's left leg shortening 
issue.  He stated that "For the claimant's claimed condition 
of [status post] SHORTENING OF LEFT LEG DUE TO FRACTURE LEFT 
5TH METATARSAL WITH CHRONIC STRAIN AND OSTEOARTHRITIS, the 
diagnosis is bilateral knee osteoarthritis, bilateral pes 
planus, valgus knee deformity left leg." [Emphasis in 
original].  In regards to the left leg shortening, Dr. B.J.F. 
listed the "claimed condition" as due to fracture of the 
left 5th metatarsal, with chronic strain and osteoarthritis; 
even though he ultimately opined that there was no pathology 
upon which to base a diagnosis of left leg shortening.  
Therefore, it appears that the capitalized language merely 
restates the veteran's own contentions.  Meanwhile, Dr. 
B.J.F.'s actual diagnosis of "spondylolistesis L4/5, 
degenerative disk disease lumbar spine, [status post] fusion 
residual scar, left foot neuropathy (unable to define IVDS)" 
remained uncapitalized.  The Board notes that this diagnosis 
did not contain any opinion regarding etiology.  

However, even if the Board construes the language as an 
opinion in the veteran's favor, its impact is diminished by 
the fact that it is based solely on the history provided by 
the veteran.  There is no indication that Dr. B.J.F. reviewed 
the veteran's claims file or was in any way familiar with the 
alleged March 2001 fall.  Moreover, there is no indication 
that the examiner reviewed the veteran's service medical 
records.  His entire discussion of the in service injury is 
listed under the heading: "History as Related by the 
Claimant:" [Emphasis added].  He is apparently unaware of 
the fact that the veteran did not describe his March 2001 
injury as a "fall" until 2003.  Finally, the examination 
report contains an internal inconsistency in that Dr. B.J.F. 
states that the veteran jarred his back in March 2001; but 
then states that the veteran "was not working when he 
developed this condition."  

On the other hand, Dr. R.W. indicated that he had reviewed 
the entire claims file, including the service medical 
records.  He noted inconsistencies between the history given 
by the veteran and the evidence in the claims file.  
Specifically, he noted that the veteran attributed his 
alleged fall to an ankle giving out; even though there is no 
indication of a service connected ankle injury.  Dr. R.W. 
conducted a thorough examination; and based on that 
examination, as well as a thorough review of the veteran's 
claims file, he opined that the veteran's back disability is 
not related to his service connected left foot disability.  
For these reasons, the Board finds that the opinion of Dr. 
R.W. is the more persuasive.  

Where the record shows a divergence in the medical findings, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  In view of the foregoing, the 
Board finds that the February 2007VA opinion is more 
probative than the other opinion because it was based on a 
full review of the veteran's claims file.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators. . .").  

In weighing the evidence for and against the claim, it is 
also pertinent to note that the veteran's January 2003 claim 
did not even include a claim for a back disability.  He did 
not file a claim for his back disability until September 2003 
(one month after he first categorized his March 2001 injury 
as a "fall", and two years after the injury).  The Board 
acknowledges the November 2003 statement submitted the 
veteran's mother.  However, the Board notes that it also was 
submitted after the veteran filed this claim (and over two 
years after the alleged injury).  Moreover, the veteran's 
mother was not a witness to the accident.  

In sum, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
decompressive laminectomy, L5-S1, secondary to fracture of 
the left 1st metatarsal, with chronic strain and 
osteoarthritis.  The benefit of the doubt doctrine is not for 
application as to this issue  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Plantar fasciitis with peroneal tendonitis, right foot
The veteran's service medical records show no findings 
attributed to plantar fasciitis with peroneal tendonitis of 
the right foot.  The veteran contends that the disability is 
related to his service connected fracture of the left 1st 
metatarsal, with chronic strain and osteoarthritis.  

The veteran underwent a VA examination in October 2004.  The 
examiner indicated that he reviewed the veteran's claims 
file.  Upon examination of the veteran, the examiner found no 
relevant pain, weakness, fatigability, problematic motion, 
edema, instability, or tenderness.  The veteran had a 
symmetric tibial varum bilaterally (a congenital relationship 
of the lower extremities).  He had mild residual 
uncompensated varus/preservation of the longitudinal arches 
demonstrated with standing.  He had localized tenderness to 
palpation about the plantar right calcaneal tubercle region 
but not significantly elsewhere or focally to examination of 
the right foot including evaluation of the peroneal tendon 
and articulations.  There was no limitation of motion with 
either foot.  The examiner characterized the veteran as 
tender out of proportion to examination of the rearfoot 
region bilaterally/nonfocal.  The ankle joints were stable to 
anterior drawer examination and equinus was not present.  
Form and function of the tendo Achilles and tibialis 
posterior were preserved without evidence on antalgia or 
abnormal gait (except for the congenital tibial varum 
described above).  The examiner diagnosed the veteran with 
plantar fasciitis bilaterally/plantar calcaneal heel spur 
syndrome not causally related to the veteran's remote history 
of left foot injury in any way.  

The Board acknowledges that the veteran has been diagnosed 
with plantar fasciitis.  However, there is no evidence that 
it is in any way related to the veteran's military service, 
or to any service connected disability.  The only medical 
opinion that addressed the issue of a possible nexus, 
specifically weighed against a finding of a causal nexus.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for plantar fasciitis with 
peroneal tendonitis, right foot must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).
 
Left leg shortening
The veteran has alleged that his left leg is shorter than his 
right leg.  It is unclear as to the veteran's theory of 
entitlement (direct service connection or secondary to his 
service connected fracture of the left 1st metatarsal, with 
chronic strain and osteoarthritis).  

The Board notes that there is no evidence in the service 
medical records that his left leg became shorter than his 
right leg while he was in service.  In fact, the first and 
only instance in which the left leg appeared shorter than the 
right is a November 2002 treatment report from Dr. L.N.  At 
that time, the veteran complained that his left leg felt 
shorter than the right side; and that his body rotated when 
he walked.  Upon examination, the measurement in his right 
lower extremity from the superior iliac crest to the medial 
malleoli on the right was 92 centimeters.  The measurement on 
the left side was 91 centimeters.  Dr. L.N. noted that it was 
only a one centimeter discrepancy.  Her impression was that 
the veteran had a fracture to the left foot/small metatarsal 
and a leg length discrepancy of one centimeter.  There was no 
opinion regarding the etiology of the discrepancy.  

The veteran underwent VA examinations in April 2003, May 
2006, and February 2007.  The April 2003 examiner measured 
both legs from the anterior superior iliac spine to the 
medial malleolus.  Each leg measured 89 cm.  The examiner 
found that there was no pathology upon which to base a 
diagnosis of left leg shortening.  The May 2006 examiner 
likewise measured each leg from the anterior superior iliac 
spine to the medial malleolus, and found each leg to be 90 
cm. in length.  He also stated that there was no pathology 
upon which to base a diagnosis.  The February 2007 examiner 
asked the veteran why the left leg was shorter than the right 
and the veteran responded that no one provided him with a 
reason or etiology.  The examiner measured each leg and found 
each to measure 89 cm.  

The veteran's left leg was only found to be shorter than the 
right leg on one occasion (November 2002).  He has undergone 
three VA examinations with three different examiners, and 
there has been no difference in length between the right and 
left legs.  Moreover, the Board notes that the three VA 
examinations occurred subsequent to the November 2002 private 
treatment note that revealed an apparent leg length 
discrepancy.  Even if there was a one centimeter difference 
in the length of the veteran's legs, there is no evidence of 
a current disability.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Moreover, the Board notes that even if there were a current 
disability, there is no medical opinion linking the alleged 
leg length discrepancy to service, or to a service connected 
disability.  

Without evidence of a current disability or a nexus opinion 
linking a current disability to service, the preponderance of 
the evidence weighs against the claim.  As the preponderance 
of the evidence is against this claim, the benefit-of-the-
doubt doctrine does not apply, and the claim for service 
connection for left leg shortening must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied as to all issues.  


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


